DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-15 are pending in this action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (Sugawara) (US 2020/0120751 A1) in view of Chen et al. (Chen) (US 2020/0275296 A1).
As per claim 1: Sugawara discloses a method of supporting a local access data network (LADN) service of an access and mobility management function (AMF) in a wireless communication system (abstract), the method comprising:
providing LADN information for the LADN service to a user equipment (UE), the
LADN information including LADN service area information (see abstract; par. 0010) and LADN data network name (DNN) information (see par. 0216);
obtaining location information about the UE (see par. 0203, 0227); and
when a packet data unit (PDU) session for providing the LADN service is determined to be established based on the location information about the UE (see par. 0206; abstract); 
receiving a request message for initiating to establish the PDU session from the UE (see par. 0030). But, Sugawara does not teach about --- transmitting a preset message including a request for establishing connection to the UE, However, in the same field of endeavor, Chen teaches --- transmitting the information of the target cell to the UE by means of a preset message (see par. 0160, 0175). When the references are combined as shown above, the combined system will be applicable to established a PDU session. Therefore, it would have been obvious for one of ordinary skill in the art, 
As per claim 2: Sugawara teaches about a method of claim 1, wherein the LADN information is provided to the VE through a registration procedure or a UE configuration update procedure (see at least par. 0025, 0029-0030).
As per claim 3: Sugawara teaches about a method of claim 2, wherein when the PDU session is determined to be established based on the location information about the UE includes when a location of the UE is inside an LADN service area included in the LADN service area information (see at least, abstract; par. 0008, 0016).
As per claim 4: Sugawara teaches about a method of claim 3, wherein
the PDU session is determined to be established based on whether to allow the UE to
access a data network (DN), whether to allow the UE to use an LADN service, and/or whether  the UE roams in addition to the location information about the UE (see at least, the abstract; par. 0206, 0057; claim 8).
As per claim 5: Sugawara teaches about a method of claim 3, wherein
a network node that determines to establish the PDU session is the AMF, a policy
control function (PCF), a network exposure function (NEF), and/or a data network
(DN)/application function (AF) (see at least, abstract; par. 0010, 0050, 0068, 0083, 0360).
As per claim 9:  Sugawara discloses a method of receiving a local access data network (LADN) service by a UE in a wireless communication system (see abstract), the method comprising:
receiving LADN information for the LADN service, the LADN information including LADN service area information and LADN data network name (DNN) information (see par. 0206; claim 8);
when a packet data unit (PDU) session for providing the LADN service is determined to be established based on the location information about the UE, receiving a request for the PDU session from an access and mobility management function (AMF) (see abstract; par. 0010, 0352); and
transmitting a request message for initiating to establish the PDU session to a network node (see at least, abstract; par. 0230, 0236 ). But, Sugawara does not teach about --- transmitting a preset message including a request for establishing connection to the UE, However, in the same field of endeavor, Chen teaches --- transmitting the information of the target cell to the UE by means of a preset message (see par. 0160, 0175). When the references are combined as shown above, the combined system will be applicable to established a PDU session. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of  Sugawara with that of Chen so as to enable Sugawara’s UE to receive --- a system broadcast message or a radio resource control (RRC) message using Chen’s preset message (see par. 0160, 0175).
As per claim 10: the feature of claim 10 is similar to the feature of claim 3. Hence, acclaim 10 has been rejected on the same ground and motivation as claim 3.
As per claim 11: the feature of claim 11 is similar to the feature of claim 5. Hence, acclaim 11 has been rejected on the same ground and motivation as claim 5.
As per claim 15: the features of claim 15 are similar to the features of claim 9 except --- a communication module for transmitting/receiving a signal; and a processor controlling the communication module, which is taught by Sugawara (see par. 0071-0072). These features are also taught by Chen (see par. 0024, 0118). Therefore, claim 15 has been rejected on the same ground and motivation as claim 9.

Allowable Subject Matter

Claims 6-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        8/11/2021